Case 5:19-cv-05025-TLB Document 37                   Filed 07/30/19 Page 1 of 9 PageID #: 342



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

SEAN HARRISON,                                )
individually and on behalf of all others      )
similarly situated,                           )
                                              )
                                              )
                       Plaintiffs,            )
v.                                            )        Case. No. 5:19-cv-5025-TLB
                                              )
HOG TAXI, LLC;                                )
MELISSA REYONLDS; and                         )
TIMOTHY REYNOLDS.                             )
                                              )
                                              )
                       Defendants.            )

                       RESPONSE IN OPPOSITION TO MOTION FOR
                    CONDITIONAL COLLECTIVE ACTION CERTIFICATION

       Defendants Hog Taxi, LLC, Melissa Reynolds, and Timothy Reynolds (“Defendants”)

come before this Court and for their Response in Opposition to the Plaintiff’s Motion for

Conditional Collective Action Certification state:

                                     I.      INTRODUCTION

       Sean Harrison filed this action on February 7, 2019, individually, and as a presumptive

Collective Action under the Fair Labor Standards Act, 29 U.S.C. § 201 et. seq. He moved for

Conditional Certification on July 17, 2019. At issue is whether Mr. Harrison has sufficiently

evidenced that he is similarly situated to other employees who want to join this action. Because

he has provided no facts or admissible evidence that any other person is interested in joining this

action – and because his affidavit, depositions, and the pleadings fail to evidence that any other

driver for the Defendants was not paid an amount equivalent to minimum wage, Mr. Harrison has

not met his lenient burden. The Court should deny Mr. Harrison’s request to send notice to all

persons who worked as drivers for the Defendants at any time during the three-year period

preceding this case.
Case 5:19-cv-05025-TLB Document 37                   Filed 07/30/19 Page 2 of 9 PageID #: 343



                                II.     ARGUMENT AND ANALYSIS

    A.        Legal Standard

         29 U.S.C. section 216 (b) provides, in relevant part:

                An action to recover the liability prescribed . . . may be maintained
                against any employer (including a public agency) in any Federal or
                State court of competent jurisdiction by any one or more employees
                for and in behalf of himself or themselves and other employees
                similarly situated. No employee shall be a party plaintiff to any such
                action unless he gives his consent in writing to become such a party
                and such consent is filed in the court in which such action is brought.

         The Fair Labor Standards Act provides that an employee may bring an action for herself

and other employees “similarly situated.” Kautsch v. Premier Communications, 504 F. Supp. 2d

685, 688 (W.D. Mo. 2007) (citing 29 U.S.C. § 216(b)). In these actions, Courts have the discretion,

in appropriate cases, to issue orders authorizing notice to potential members of the collective

action of the opportunity to “opt-in” to the action. Hoffman-La Roche Inc. v. Spering, 493 U.S. 165,

169 (1989).

         “Though the Eighth Circuit Court of Appeals has not indicated which standard should be

used to determine whether potential opt-in plaintiffs are ‘similarly situated,’ a majority of the district

courts in the Eighth Circuit use the two-step analysis adopted in Mooney v. Aramco Services Co.,

54 F.3d 1207 (5th Cir.1995).” Id. (citing Davis v. Novastar Mortgage, Inc., 408 F. Supp.2d 811,

815 (W.D. Mo. 2005); Kalish v. High Tech Institute, Inc., 2005 WL 1073645 (D. Minn. 2005);

Dietrich v. Liberty Square L.L.C., 230 F.R.D. 574 (N.D. Iowa 2005); McQuay v. American Int'l

Group, Inc., 2002 WL 31475212 (E.D. Ark. 2002)); see also Knaak v. Armour-Eckrich Meats, LLC,

991 F. Supp.2d 1052, 1058 (D. Minn. 2014); Resendiz-Ramirez v. P & H Forestry, LLC, 515 F.

Supp. 2d 937, 940, (W.D. Ark. 2007) (applying the two-step process).

         “To determine whether employees are similarly situated, a district court considers several

factors, including the following: (1) whether the plaintiffs hold the same job title; (2) whether they

worked in the same geographic location; (3) whether the alleged violations occurred during the

same time period; (4) whether the plaintiffs were subjected to the same policies and practices;

                                                    2
Case 5:19-cv-05025-TLB Document 37                   Filed 07/30/19 Page 3 of 9 PageID #: 344



and (5) the extent to which the acts constituting the alleged violations are similar.” Wheeler v.

Baxter Healthcare Corp., 2011 WL 5402446, No. 4:11CV00263 (E.D. Ar. Nov. 8, 2011), citing

Stone v. First Union Corp., 203 F.R.D. 532, 542-43 (S.D. Fla. 2001). Plaintiffs can satisfy their

burden by presenting detailed allegations supported by affidavits, but they "may not meet this

burden through unsupported assertions of additional plaintiffs and widespread FLSA violations.'"

Butcher v. Delta Memorial Hospital, 2013 WL 1668998 at *2, No. 5:12CV000241 SWW, (E.D. Ark.

April 17, 2013) (quoting Littlefield v. Dealer Warranty Servs., LLC, 679 F. Supp. 2d 1014, 1017

(E.D. Mo. 2010) (citation omitted)).

        While the merits of the Plaintiff’s claims are not considered [at this stage], Plaintiffs meet

their burden “by making a modest factual showing sufficient to demonstrate that they and potential

plaintiffs together were victims of a common policy or plan that violated the law.” (emphasis

added), Wheeler at *2 (quoting Kautsch, 504 F. Supp.2d at 689)(citing Realite v. Ark Restaurants

Corp., 7 F. Supp.2d 303, 306 (S.D. N.Y. 1998); Davis, 408 F. Supp.2d at 815). “The plaintiffs can

satisfy their burden through the use of affidavits, supported by admissible evidence.” Id. (quoting

Jost v. Commonwealth Land Title Ins. Co., No. 4:08CV734, 2009 WL 211943, at *2-3 (E.D. Mo.

Jan. 27, 2009)).

        Supporting evidence “should include evidence that other similarly situated individuals

desire to opt in to the litigation because others’ interest in joining the litigation is relevant to

whether or not to put a defendant employer to the expense and effort of notice to a conditionally

certified class of claimants.” Bouaphakeo v. Tyson Foods, Inc., 564 F. Supp. 2d 870, 892 (N.D.

Iowa 2008) (emphasis added) (internal citations, quotation marks, and alterations omitted).

“Simply put, a plaintiff must do more than show the mere existence of other similarly situated

persons, because there is no guarantee that those persons will actually seek to join the lawsuit.”

Parker v. Rowland Express, Inc., 492 F. Supp. 2d 1159, 1165 (D. Minn. 2007) relying upon

Dybach v. State of Florida Department of Corrections, 942 F.2d 1562, 1567 (11th Cir.1991)(“a

district court "should satisfy itself that there are other employees . . . who desire to `opt-in'" before

                                                   3
    Case 5:19-cv-05025-TLB Document 37                 Filed 07/30/19 Page 4 of 9 PageID #: 345



conditionally certifying a collective action”).

      B.       Mr. Harrison’s Motion Fails to Include Admissible Evidence that Others Desire
               to Opt In.

           In his Motion, Mr. Harrison makes much of the manner of payment for each taxi driver. 1

While Hog Taxi, LLC pays each taxi driver fifty percent (50%) of each run he or she takes, and

while there are deductions from that percentage for certain fees and expenses (dispatch, vehicle

lease, gas, etc.), Mr. Harrison has failed to evidence through admissible evidence that any of

Defendants’ current or former drivers desire to opt into this action. Mr. Harrison’s Motion vaguely

alleges interest in one sentence of his twenty (20) page brief, stating:

           “Plaintiff estimates that Defendants have employed at least ten (10) taxi drivers
           since February 7, 2016, who would be interested in joining this lawsuit. Decl.
           Harrison ¶ 16–17.”

ECF Doc. No. 36 at. P. 9. Also interesting is the content of Mr. Harrison’s affidavit upon which he

relies for that proposition. It states:

           “17. Based on my experience and conversations with other taxi drivers for
           Defendants, I believe that at least ten other taxi drivers would be interested in
           participating in this lawsuit.”

           ECF Doc. No. 35-7 at ¶ 17. Mr. Harrison offers no facts or evidence – besides believed

estimates based on unattributed hearsay – that that other similarly situated individuals desire to

opt in to the litigation. As the District Courts in Arkansas have found, others’ interest in joining the

litigation is relevant to whether or not to put a defendant employer to the expense and effort of

notice to a conditionally certified class of claimants. See Parker, Wheeler, and Butcher, supra

(see also Dybach, supra; ,Alvarez v. Sun Commodities, Inc., 2012 WL 2344577, *2 (S.D. Fla.

2012); Johnson v. VCG Holding Corp., 802 F. Supp.2d 227, 239 (D. Me. July 25, 2011); McKnight

v. D. Houston, Inc., 756 F. Supp. 2d 794, 805 (S.D. Tex. 2010); Salazar v. Agriprocessors, Inc.,



1It is notable that Mr. Harrison does not distinguish in his Motion that there are taxi drivers who own his or
her own vehicle and that they are compensated differently accordingly. Should the Court Conditionally
Certify a Collective Action Class here, those individuals should be excluded. See ECF Doc. 35-9, Melissa
Reynolds Deposition at Pg. 5-6.

                                                      4
Case 5:19-cv-05025-TLB Document 37                 Filed 07/30/19 Page 5 of 9 PageID #: 346



2008 WL 782803 (N.D. Iowa 2008); Saxton v. Title Max of Alabama, Inc., 431 F. Supp. 2d 1185,

1187 (N.D. Ala. 2006)).

        To require Mr. Harrison to merely show that potential plaintiffs exist, rather than requiring

him to show that those potential plaintiffs desire to opt in, would:

        “[R]ender preliminary class certification automatic, as long as the Complaint
        contains the magic words: "Other employees similarly situated." Under this
        rationale, any plaintiff who is denied overtime pay may file suit under [the] FLSA
        and, as long as her complaint is well-pled, receive preliminary class certification
        and send court-approved notice forms to every . . . employee[]. This is, at best, an
        inefficient and over-broad application of the opt-in system, and at worst it places a
        substantial and expensive burden on a defendant. . . . More importantly, automatic
        preliminary class certification is at odds with the Supreme Court's recommendation
        to "ascertain the contours of the [§ 216] action at the outset."

        Parker, supra, at 1165. As the Eastern District of Arkansas and those throughout the 8th

Circuit have found, the Courts, as well as practicing attorneys, have a responsibility to avoid the

“stirring up” of litigation through unwarranted solicitation. Butcher, supra at *3. “Plaintiffs must do

more than speculate that putative opt-in plaintiffs would be interested in joining a collective action.

Without such a requirement, the parties and the Court could waste valuable resources issuing

notice to potential plaintiffs only to find the case cannot proceed as a collective action.” Id.

Because Mr. Harrison has failed to show through admissible evidence this desire exists, his

Motion should be denied.

   C.       Mr. Harrison Has Not Adequately Shown the Defendants’ Pay Practices to be
            Unlawful.

        Even though the merits of the Plaintiff’s claims may not be considered at this stage, Mr.

Harrison is still required to meet his burden “by making a modest factual showing sufficient to

demonstrate that they and potential plaintiffs together were victims of a common policy or plan

that violated the law.” (emphasis added), Wheeler at *2 (citations and quotations omitted). While

“the Court does not make findings on legal issues or focus on whether there has been an actual

violation of the law (see In re Pilgrim’s Pride Fair Labor Stds. Act Litig., 2008 U.S. Dist. LEXIS

93966, at *6–9 (W.D. Ark. Mar. 13, 2008) (citing Thiessen v. Gen. Elec. Capital Corp., 267 F.3d


                                                  5
Case 5:19-cv-05025-TLB Document 37                Filed 07/30/19 Page 6 of 9 PageID #: 347



1095, 1106-1107 (10th Cir. 2001)), the question remains whether there is evidence that the

prospective Plaintiffs were victims of a common policy or plan that violated it.

        Here, Mr. Harrison alleges, without support or citation, that the Defendants’ pay practices

were unlawful as to all of their taxi drivers. Alleging that “[b]ecause of Defendants’ uniform

practice of taking multiple deductions from Taxi Drivers’ gross wages per week, Taxi Drivers are

not paid lawful minimum wages for all hours worked in one week.” ECF Doc. 36 at 9. Indeed, Mr.

Harrison, using documents provided in initial disclosures, has attempted in his Second Amended

Complaint to recount his hours to evidence certain weeks he claims not to have been paid

minimum wage. ECF Doc. 28 at ¶ 38. He has offered no evidence, however (other than his

speculation), that any other driver’s renumeration did not equal minimum wage for the hours

worked in any given workweek. He has failed to make a modest factual showing that any drivers

were victims of any unlawful practice.

        Mr. Harrison instead relies upon blanket statements alleging that Defendants’ practices of

payment by commission subject to certain deductions are somehow unlawful. He offers no

support for that contention because there is none. The FLSA contains no prohibition on payment

of wages by commissions subject to deductions as long as the total paid equals minimum wage

for all hours worked.

        While Mr. Harrison is correct that at this stage the Court does not resolve contradictory

evidence, here the Plaintiff offered no evidence to contradict. In short, there is no evidence that

any of the potential opt-in plaintiffs were victims of a common plan or policy that violated the

law. Wheeler, supra at *2. His Motion should be denied accordingly.

   D.       Alternatively, the Defendants Object to the Forms and Content of the Proposed
            Notices to Notify Potential Opt-Ins and Seek to Form an Agreed Notice with
            Plaintiff In Lieu of That Proposed by Him.

        Should this Court Order the drivers of the Defendants be conditionally certified as a

collective action, the Defendants understand that each will be notified of their right to opt-in. For



                                                 6
Case 5:19-cv-05025-TLB Document 37                   Filed 07/30/19 Page 7 of 9 PageID #: 348



the most part, there is no objection to the notices proposed at ECF Docs. 35-1 and 35-3.

However, the Defendants object to the following selected language in the proposed notices.

        From ECF Doc. 35-1 – Proposed Notice of Right to Join Lawsuit:

        (3) Description of the Lawsuit: “…This case has not been set for trial. If the case is not

settled between the parties, a trial will be held at the United States District Court for the Western

District of Arkansas in Fayetteville.”

        Comment: This case is set for trial during the August 24, 2020 trial term. Further, any

reference to “settlement” should be stricken as it minimizes the magnitude of the endeavor that

each opt-in Plaintiff is taking by joining as a Plaintiff obligated to participate as any other Plaintiff

would in an action he or she filed.

        (4) Composition of the Class: “… all taxi drivers who were employed…”

        Comment: The Plaintiff has failed to carve out drivers that own his/her own vehicle,

receive a higher commission rate, and do not pay vehicle or other fees. This description should

not include them as there is no evidence presented that any have not been paid minimum wage.

See Deposition of Melissa Reynolds, ECF Doc 35-9 at Pgs. 5-6. An additional dispute in this

case is the employment status of each potential driver opt in. This would be more fairly drafted

excluding any inference that any independent contractor was or is actually an employee.

        (6) Effect of Joining this Suit: “…You will not be required to pay attorney’s fees directly…”

        Comment: While the Court has held that attorneys’ fees are not costs, to a lay person ,

this reference to attorney’s fees is misleading considering the 8th Circuit’s recent holding in

Lochridge v. Lindsey Mgmt. Co., 824 F.3d 780, 783 (8th Cir. 2016) that a prevailing defendant

may be entitled to the recovery of costs in an FLSA case. It also misrepresents the reality that

the Plaintiff’s counsel may seek fees calculated by the “percentage of the fund” method by which

attorneys’ fees may be calculated based on a percentage of the recovery of any collective action

class – which if settled inherently lends itself to none of the opt in plaintiffs being made entirely



                                                   7
Case 5:19-cv-05025-TLB Document 37                 Filed 07/30/19 Page 8 of 9 PageID #: 349



whole. See e.g. Blume vs. Intn’l Services, Inc. No. 4:12 CV 165 DDN (ED Mo., September 2,

2014).

         From ECF Doc. 35-3 – Proposed Text of Electronic Transmissions

         Comment: While the text of the proposed electronic transmission is generally agreeable

(see below), Mr. Harrison has shown no reason to send the email twice from two different email

addresses (once from Mr. Sanford and one from RightSignature.com directly). One email, from

one sender, should be sent– if email is approved at all.

         Mr. Harrison recognizes the small collective action size (referencing ten or so drivers in

his Motion) such that the need for electronic notice is not clear. Absent difficult circumstances or

unreliable mailing information for potential opt-ins, email notice simply is not warranted. Should

the Plaintiff come forward after receiving a significant number of returns or undeliverable mailings,

that analysis may change. For now, though, this effort seems to be overkill for such a small

potential class.

         The Defendants also object to the subject line and portions of the body of the proposed

email as drafted by Mr. Harrison. For fairness, it should be the same as the heading on the Notice

delivered by regular mail and should not provide “color” to the claim. The use of the phrase “Court

Notice of Unpaid Wage Lawsuit” implies a finding by this Court that has not occurred. The use of

the same phrase in the body of the email is similarly misleading.          Should email notice be

authorized, it should be revised for clarity as to the state of the proceedings and nothing more.

                                        III.    CONCLUSION

         The Plaintiff has not adequately evidenced that the Defendants’ drivers are similarly

situated to him and has failed to evidence that any of them would or have any interest in joining

this action. Because of these failures, his Motion should be denied. Should his Motion be

approved, the Defendants ask this Court to consider their objections to the proposed notice

language offered by the Plaintiff.



                                                 8
Case 5:19-cv-05025-TLB Document 37                 Filed 07/30/19 Page 9 of 9 PageID #: 350



       WHEREFORE, the Defendants Hog Taxi, LLC, Melissa Reynolds, and Timothy Reynolds

pray this Court Deny the Plaintiff’s Motion for Conditional Collective Action Certification and for all

other relief to which they may be entitled.


                                       Respectfully Submitted,

                                       Hog Taxi, LLC, Melissa Reynolds, Timothy Reynolds
                                       Defendants


                                   BY: _/s/George M. Rozzell IV_________________
                                      George M. Rozzell IV AR Bar No. 2008032
                                      Jenna R. Fogleman, AR Bar No. 2015150
                                      Keith, Miller, Butler, Schneider & Pawlik, PLLC
                                      224 S. 2nd St., Rogers, AR
                                      T: 479.621.0006         F: 479.631.6890
                                      grozzell@arkattorneys.com
                                      jfogleman@arkattorneys.com


                                   CERTIFICATE OF SERVICE
         I, George Rozzell, hereby certify that on this 30th day of July 2019, I caused the foregoing
filing to be delivered to the Plaintiff through his designated counsel through the Court’s electronic
filing system.


                                  BY: _/s/George M. Rozzell IV_________________
                                      George M. Rozzell IV




                                                  9
